 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:13-CR-210-JAM-EFB
11
                                   Plaintiff,               ------------------ ORDER SEALING DOCUMENTS
                                                           [PROPOSED]
12                                                         AS SET FORTH IN GOVERNMENT’S NOTICE
                             v.
13
     DANIEL L. BONNETT,
14
                                   Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Exhibit 1 to the government’s Opposition to the

19 Defendant’s Motion to Vacate, and government’s Request to Seal shall be SEALED until further order

20 of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the government and
22 counsel for the defendant.

23          The Court has considered the factors set forth in Press–Enterprise Co. v. Superior Court, 478
24 U.S. 1, 8–9 (1986) (Press–Enterprise II) and Oregonian Publishing Co. v. U.S. District Court for the

25 District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in the

26 government’s request, sealing the government’s motion serves a compelling interest. The Court further

27 finds that, in the absence of closure, the compelling interests identified by the government would be

28 harmed. In light of the public filing of its request to seal, the Court further finds that there are no


        ------------
       [P ROPOSED] ORDER SEALING DOCUMENTS AS SET
                                                           1
       FORTH IN GOVERNMENT’S NOTICE
 1 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 2 interests identified by the government.

 3
                October 25, 2018
 4    DATED:
                                                     THE HONORABLE EDMUND F. BRENNAN
 5                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       ------------
      [P ROPOSED] ORDER SEALING DOCUMENTS AS SET
                                                       2
      FORTH IN GOVERNMENT’S NOTICE
